 PIPE FITTERS ASSOC. LOCAL NO. 533Pipe Fitters Association Local No. 533 of the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO and Missouri PubicService Company and Power Generation ServiceDivision-Westinghouse Electric Corporation andCarpenters District Council of Kansas City andVicinity and Millwrights Local 1529, affiliated withthe United Brotherhood of Carpenters and Joinersof America, AFL-CIO.1 Case 17-CD-226January 20, 1978DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Missouri Public Service Compa-ny, herein called MPSC, alleging that Pipe FittersAssociation Local No. 533 of the United Associationof Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada, AFL-CIO, herein called Pipe Fitters, hadviolated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcingor requiring Power Generation Service Division-Westinghouse Electric Corporation, herein calledWestinghouse or the Employer, to assign certainwork to its members rather than to employeesrepresented by Carpenters District Council of Kan-sas City and Vicinity and Millwrights Local 1529,affiliated with the United Brotherhood of Carpentersand Joiners of America, AFL-CIO,2herein calledMillwrights.Pursuant to notice, a hearing was held beforeHearing Officer Leonard W. Clark, Jr., on June 30,1977. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, the Pipe Fitters andthe Employer filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:t The name of the Union appears as amended at the heanng.I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer, Power Generation Service Division-Westinghouse Electric Corporation, is a corporationengaged in the installation, repair, and maintenanceof electrical power generating equipment from itsplace of business located at Broomhall, Pennsylva-nia, and that it annually purchases goods and/orservices directly from sources located outside theState of Pennsylvania valued in excess of $50,000.Accordingly, we find that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.The parties also stipulated and we find that theCharging Party, Missouri Public Service Company, isa corporation engaged in the generation, transmis-sion, and distribution of electricity from its place ofbusiness located near Buckner, Missouri, and that itsgross annual revenue is equal to or in excess of$250,000.II. The Labor Organizations InvolvedThe parties stipulated, and we find, that the PipeFitters and Millwrights are labor organizations with-in the meaning of Section 2(5) of the Act.III. THE DISPUTEA. The Work in DisputeThe work in dispute, as described in the notice ofhearing, consists of pipe welding steam chests,throttle valves, general piping around turbines, cross-over pipes, and flanges, and related work for theturbine generator inspection at the Missouri PublicService Company's Sibley Electric Power GenerationPlant located near Buckner, Missouri.B. Background and Facts of the DisputeThe work in dispute concerns only the work atMPSC's Sibley plant, unit number 3, located inJackson County near Buckner, Missouri. Althoughthe territorial jurisdiction of the Millwrights and thePipe Fitters is not coextensive, Jackson County fallswithin the jurisdiction of both labor organizations.The parties stipulated that Westinghouse's pres-ence at Sibley is the result of a contract dated March1, 1977, between itself and MPSC to perform thework herein in dispute. The parties further stipulatedthat since December 9, 1971, the United Brother-hood has had successive collective-bargaining agree-ments with Westinghouse covering "all employees2 The United Brotherhood of Carpenters and Joiners of America, AFL-CIO. is herein called "United Brotherhood."234 NLRB No. 75381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in periodic mechanical maintenance (in-spection and repair) work on turbines, generators,and other associated mechanical equipment as desig-nated by the Employer." Pursuant to this agreement,it has been Westinghouse's practice, whenever itacquires a maintenance contract with a utility, tocontact the United Brotherhood which, in turn,designates the particular local union or districtcouncil that will have jurisdiction to supply Westing-house with personnel to perform the maintenancejob. For the Sibley project the United Brotherhooddesignated the Carpenters District Council of KansasCity and Vicinity which, in turn, designated Mill-wrights Local 1529 to provide the personnel for thejob.Pursuant to the agreement, employees representedby Millwrights Local 1529 commenced performanceof the maintenance work at Sibley on approximatelyMarch 7, 1977, and were scheduled to complete thework on June 30, 1977.3The maintenance work atthe Sibley generating plant basically involves open-ing the turbines and generator equipment, inspectingvarious points in the internal portions of the equip-ment, cleaning the equipment, making any neededrepairs, and reassembling the equipment. The workhere in dispute appears to represent only about 8 or 9percent of the total maintenance work which mill-wrights perform.The parties stipulated that the events leading up tothe instant dispute are accurately described in theaffidavits of William Bagley, lead engineer forWestinghouse, and Jackson E. Barry, MPSC's pro-duction manager, neither of whom was present at thehearing.4In his affidavit Bagley states that on May10, 1977, Harold Sheeley, a business representativefor the Pipe Fitters, came to him at the Sibley plant,introduced himself, and asked why Westinghousewas not hiring pipefitters to do certain parts of themaintenance work which he referred to as pipefitterswork. Bagley told him that Westinghouse was work-ing under a maintenance agreement with the UnitedBrotherhood. Sheeley replied that the pipefitterswould like to have the work and referred to havingput a "banner" on some previous similar localproject.Jackson "Jake" E. Barry testified that on May 12,1977, beginning about 7:15 a.m., members of PipeFitters Local 533 began picketing the Sibley powerplant with signs reading, "Westinghouse Breach ofContract Pipe Fitters Local 533," and "WestinghouseUnfair to Pipe Fitters Local 533." About 2 p.m.,Barry telephoned Sheeley to ask why the pipefitterswere picketing the entrance of the plant. Sheeley3 It is not clear from the record whether or not the job was actuallycompleted on June 30, 1977, which also was the date of the hearing herein.4 The parties agreed to accept Barry's and Bagley's testimony byreplied that there was a jurisdictional dispute be-tween the Pipe Fitters and the Millwrights becausethe latter was doing pipefitters work. Barry explainedthat the picketing was disrupting the power plant'sscheduled round-the-clock operation. Thus, he statedthat on May 12 only four of the plant's employeescrossed the picket line and on May 13, whilepicketing continued from about 7:15 to 11:30 a.m.,only five of the plant's employees crossed the picketline by 8 a.m., although more may have crossed laterin the day. Except for Westinghouse's operations atthe plant, all maintenance and service work at Sibleyunit number 3 was stopped by the picketing.On May 13, 1977, MPSC's attorney filed theinstant charge alleging that the Pipe Fitters hadviolated Section 8(b)(4)(D) of the Act by picketingthe jobsite for the sole purpose of forcing Westing-house to reassign the disputed work from employeesrepresented by the Millwrights to employees repre-sented by it.C. Contentions of the PartiesThe Employer contends that its assignment of thedisputed work to employees represented by Mill-wrights is consistent with its current collective-bar-gaining agreement with United Brotherhood, whichdoes not require that the covered work be assignedalong traditional craft lines, but gives all such workto employees represented by Millwrights. The Em-ployer also asserts that the industry and area practiceis to assign all maintenance work on generators andturbines to those employees. Westinghouse also takesthe position that it is more economical and efficientin terms of time and money for the disputed work tobe assigned to employees represented by Millwrightswho possess all the requisite skills. Finally, asdiscussed below, Westinghouse contends that it doesnot have a current contract with the Pipe Fitterswhich would require it to assign the disputed work toemployees represented by that labor organization.The Charging Party, for the most part, deferred tothe Employer in the presentation of evidence in thismatter and appears to support the Employer'scontention that employees represented by Mill-wrights were properly assigned the disputed work.The Millwrights asserts that, pursuant to thecontractual relationship between the United Brother-hood and Westinghouse, the work in question isproperly within its jurisdiction. It also points out thatarea and industry practice reflects that employeesrepresented by Millwrights are exclusively assignedmaintenance and repair work on turbines and gener-affidavits because on the date of the hearing neither was available to testifydirectly. The parties stipulated to the truth of the testimony in theiraffidavits.382 PIPE FIlTERS ASSOC. LOCAL NO. 533ators, although pipefitters are assigned some work inthe installation and construction of such units, aswell as the performance of warranty work.The Pipe Fitters, on the other hand, contends thatit has a current labor agreement with Westinghousewhich covers the disputed work. Pipe Fitters arguesthat Westinghouse improperly entered into its na-tional agreement with the United Brotherhood cover-ing the work in question because, at that time, italready had a contract with Pipe Fitters whichcovered the work in dispute. Furthermore, the PipeFitters contends that the Board is without authorityto determine the merits of this dispute because itscontract with Westinghouse provides a method forthe voluntary adjustment of the dispute "in accor-dance with the procedure established by the NationalJoint Board or any successor agency of the BuildingTrades Department."To support its contract claims, Pipe Fitters submit-ted two documents, which the Hearing Officerreceived into evidence for whatever value the Boardmay place upon them. Pipe Fitters Exhibit 1,hereinafter referred to as Exhibit 1, purports to be an"Agreement and Contract" between the MechanicalContractors Association of Kansas City (hereinaftercalled Association) and the Pipe Fitters. AlthoughWestinghouse is not a member of the foregoingAssociation, Pipe Fitters asserts that the agreementbears the signature of the Westinghouse representa-tive, W. D. Hicks.Article XVII, section 1, of the agreement states:"This Agreement shall become effective on the Istday of June, 1967, and shall remain in effect until theIst day of June, 1969, and shall continue in effectfrom year to year thereafter unless a written notice ofintent to terminate or modify is given by one party tothe other 120 days prior to the terminal date of thisAgreement." The Pipe Fitters asserts that the con-tract is still valid because neither Westinghouse norPipe Fitters ever gave notice of intent to terminate ormodify the agreement.Pipe Fitters Exhibit 2, hereinafter referred to asExhibit 2, purports to be a "Labor Contract"between the Pipe Fitters and Westinghouse by whichWestinghouse assertedly agreed to abide by theterms and conditions of a contract, described thereinas "Exhibit A," previously entered into between thePipe Fitters and the Association. The referred to"Exhibit A," however, was not attached to this"Labor Agreement" and is therefore not in evidence.Pipe Fitters Exhibit 2 also states: "This agreementshall remain in effect until June 1, 1967, and shallcontinue in effect from year to year thereafter unlessa written notice of intent to terminate or modify isgiven by either party sixty (60) days prior to theterminal date of this Agreement." Pipe Fitters assertsthat this contract is still valid because neither partyever gave notice to the other of an intent to terminateor modify.On the merits of the dispute, Pipe Fitters contendsthat Westinghouse departed from its own pastpractice by not assigning the work to employeesrepresented by it pursuant to the above contracts. Italso argues that Westinghouse's assignment of thework here is contrary to the area and industrypractice, and that employees represented by PipeFitters possess all necessary skills to perform thework. Finally, the Pipe Fitters contends that West-inghouse's attempt to differentiate between newconstruction and major overhaul and reconstructionof generating systems is a distinction without adifference.At the hearing, Westinghouse objected to thereceipt of Exhibits I and 2 into evidence because, insubstance, Exhibit I was not properly authenticated,Exhibit 2 was incomplete, and both contracts hadlong expired. With respect to Exhibit 1, which ispurportedly signed by Westinghouse RepresentativeW. D. Hicks, Pipe Fitters Business RepresentativeRobert Lanning testified on direct examination thatHicks signed the document in his presence. However,on voir dire examination, Lanning conceded that hedid not personally observe Hicks sign the document.No other evidence was offered that Hicks signed thedocument. Nor was any testimony adduced as to theauthenticity of Hicks' purported signature. Accord-ingly, we are unable to find conclusively thatWestinghouse had subscribed to the terms andconditions of the contract (Exh. 1) executed betweenthe Association and the Pipe Fitters. However, evenif Hicks had signed the foregoing contract on behalfof Westinghouse, it is clear from the record that theagreement is no longer in effect as it has beensuperseded by subsequent agreements between theAssociation and the Pipe Fitters as discussed below.Nor can we rely on Exhibit 2 as showing thatWestinghouse has a current contract with PipeFitters. For, in Exhibit 2, Westinghouse purportedlyagreed to the terms contained in "Exhibit A" whichwas not attached thereto. Hence, because PipeFitters Exhibit 2 is incomplete with respect to allsubstantive terms, we are unable to rely on it asestablishing Westinghouse's commitments to PipeFitters. Moreover, as with Exhibit 1, the recordshows that the document identified as Exhibit A hasbeen superseded by more recent agreements betweenPipe Fitters and the Association.The record shows that since 1969 or 1970 PipeFitters and the Association have negotiated andexecuted at least two or three successor laboragreements to Pipe Fitters Exhibit 1. Indeed, ExhibitI appears to be a successor agreement to that383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDidentified as Exhibit A. Furthermore, Lanning testi-fied that the current wage rates and employmentconditions are not those provided in Exhibit 1, butare those contained in its current successor contract.Accordingly, it appears that Exhibit I and thecontract referred to in Exhibit 2 are no longer ineffect, having been superseded by later agreementsbetween Pipe Fitters and the Association.5Based on all of the foregoing, we find insufficientevidence to establish that Westinghouse had acurrent agreement with Pipe Fitters covering thework in dispute.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute, pursuant to Section 10(k) of theAct, it must be satisfied that: (I) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dispute.As to (1), above, it is clear from the record and,indeed, the parties stipulated, that Pipe Fitterspicketed the jobsite on May 12 and 13, 1977, becauseWestinghouse refused to assign the work in disputeto employees represented by it. On the basis of theforegoing, we conclude that there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred.As to (2), above, Section 10(k) precludes the Boardfrom determining a dispute where the parties submitevidence of an agreed-upon method for the voluntaryadjustment of jurisdictional disputes. The Employer'scontract with United Brotherhood does not containany provision for the voluntary adjustment of suchdisputes. And, since we have already determined,supra, that Pipe Fitters does not have a currentcontract with Westinghouse, we find that there is noagreed-upon method for the voluntary adjustment ofthe jurisdictional dispute which is binding on allparties. Accordingly, we find that the dispute isproperly before the Board for determination underSection 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.6The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factors in-volved in a particular case.75 International Union of Operating Engineers, Local Union No. 12, AFL-CIO (West Coast Masonry Contractors, Inc.), 120 NLRB 53 (1958).6 N. L. R.B. v. Radio and Television Broadcast Engineers Union, Local 1212.International Brotherhood of Electrical Workers, AFL-CIO [Columbia Broad-casting System], 364 U.S. 573 (1961).The following factors are relevant in making thedetermination of the dispute before us:1. Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bargaining representative for a unit of the Employ-er's employees performing the work in dispute. Since1971, however, Westinghouse has had a voluntaryrecognition agreement with the United Brotherhooddesignating that labor organization as the sole andexclusive bargaining agent for all employees engagedin periodic mechanical maintenance (inspection andrepair) work performed on turbines, generators, andother associated mechanical equipment as designatedby the Employer. The Pipe Fitters, as found above,does not have a current contract with Westinghouse.Since the Employer's agreement with the UnitedBrotherhood covers all the work in dispute and nocurrent contract exists with the Pipe Fitters, we findthat this factor favors awarding the work to employ-ees represented by the Millwrights.2. Employer, industry, and area practiceWestinghouse has, since 1971, performed inspec-tion, maintenance, and repair work on turbines,generators, and related equipment throughout theUnited States pursuant to its agreement with theUnited Brotherhood. The Employer asserts that theindustry and area practice reflects that the assign-ment of work on generators and turbines to pipefit-ters is limited to new construction, installation, andthe servicing of warranties. The work here in dispute,however, involves maintenance (inspection and re-pair) at scheduled outages, as distinguished fromconstruction, installation, warranty, or emergencywork which is unscheduled.The Employer submitted into evidence a list ofsome 75 other employers located throughout theUnited States who perform repair, renovation, andoverhaul work on turbines, compressors, and othermachinery and equipment used in connection with,or related to, generating, transmission, or control ofpower and who use millwrights supplied pursuant tothe United Brotherhood national agreement.Arthur Gladfelter, Westinghouse manager of laborrelations, testified that Westinghouse has performednumerous maintenance operations in the KansasCity area for Missouri Public Service Company,Kansas Power and Light, St. Joe Light and Power,I International Association of Machinist, Lodge Na 1743, AFL-CIO (J.A. Jones Construction Comprany), 135 NLRB 1402 (1962).384 PIPE FITTERS ASSOC. LOCAL NO. 533and Kansas Gas and Electric Company. On each ofthe jobs, Westinghouse used employees representedby Millwrights pursuant to its national agreementwith United Brotherhood.William Ruby, Millwright business representativefor the Carpenters District Council, Kansas City andVicinity, provided evidence with respect to thepractice of two other employers (Leroy L. Waite andSon, and Interstate Heating and Plumbing) who haveemployed millwrights from Local 1529 under turbinemaintenance agreements with the United Brother-hood.Gary Smith and Steve Boyle, members of Mill-wrights for 15 and 30 years, respectively, testifiedthat they have performed maintenance on turbinegenerators for many years for various employers.Each specifically testified that he has never seen anemployee represented by the Pipe Fitters performingthe type of maintenance work here in dispute andthat only employees represented by Millwrights workon such projects.Pipe Fitters Business Representative Robert Lan-ning, on the other hand, testified that in 1969 or1970, pursuant to the Pipe Fitters contract withWestinghouse, employees represented by that Unionperformed maintenance work similar to that here indispute, for the Kansas Board of Public Utilities inKansas City, Kansas; for Kansas City Power andLight Company at its Hawthorne plant; and atMPSC's Sibley plant. Lanning also testified thatemployees represented by Pipe Fitters currentlyperform repair, maintenance, and inspection atvarious powerhouses, refineries, and buildings. Lan-ning also stated that it is the national and industrypractice to assign all work related to piping toemployees represented by Pipe Fitters while the workof dismantling the turbine generators, overhaulingthe components, etc., is assigned to Millwrights-represented employees.Although prior to 1971, members of the PipeFitters may well have performed the disputed work,the record is clear that since 1971 the Employer'sconsistent practice has been to assign all such workto the employees represented by Millwrights. Ac-cordingly, the factor favors an award to employeesrepresented by Millwrights.The testimony adduced from the Pipe Fitterswitnesses as to area and industry practice wasphrased in general terms, while witnesses for theMillwrights and Westinghouse testified more precise-ly. Therefore, the evidence with respect to suchpractices, while somewhat conflicting and not deter-minative, tends also to favor assignment of thedisputed work to employees represented by Mill-wrights.3. Relative skillsGladfelter testified that employees represented byMillwrights possess all the necessary skills requiredto perform all aspects of the work in dispute, andthat the Employer is satisfied with their work. Inregard to training, the Millwrights has a 4-yearapprenticeship and training program designed toadequately prepare its members to perform all phasesof maintenance work, including the disputed work.Furthermore, Westinghouse asserts that since em-ployees represented by Millwrights have regularlyperformed similar types of maintenance work in thepast, they are familiar with the unique problemsassociated with this type of work.Lanning, on the other hand, testified that the PipeFitters has a 5-year apprenticeship training programwhich trains and develop its members in all skillsneeded to perform the disputed work. Additionally,Lanning argued that since the employees representedby the Pipe Fitters have performed the disputed workfor numerous employers, not only during the initialconstruction but in performing maintenance func-tions, they are also familiar with the work.Based on this evidence, it appears that employeesrepresented by both the Pipe Fitters and Millwrightspossess the requisite skills to perform the work indispute. Accordingly, the factor of relative skillsfavors neither group.4. Economy and efficiency of operationsGladfelter testified that the use of employeesrepresented by Millwrights as the only craft workersto perform all of the maintenance work, includingthe disputed work, is economical to Westinghousebecause these employees possess all necessary skillsto complete the task in a continuous flow operation,without the disruptions attendant in a piecemealassignment of the work to employees of severalcrafts. He stated that it is necessary to keep the flowof activities going because the work is performed in alimited time period, at scheduled outage periods, andonly when a turbine generator is shut down. Hence,if the maintenance work were not complete on time,the utility company would be forced to buy powerfor its customers from other sources at an increasedcost. Moreover, on the basis of figures prepared overthe years, Gladfelter testified that, if strict craft linerules were applied to the maintenance work at theSibley project, the work performed by the pipefitterswould be at most only 8 or 9 percent of the totalwork on the project. To assign this relatively smallpercentage of work to pipefitters would adverselyaffect the efficiency of its operations. For example,disruptions would occur in the efficient flow of thework if employees represented by Millwrights were385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequired to wait to perform the bulk of the work,while employees represented by Pipe Fitters per-formed their relatively small amount of work. Glad-felter stated that the interruptions in the workflowoccur very infrequently because of the Employer'sassignment of the work to a single craft group.Finally, Westinghouse contends that it must havethe flexibility to respond effectively to the uncertain-ties which arise from maintenance work on turbinegenerators. The Pipe Fitters did not directly addressitself to this issue. Rather, it contends that because ofpast experience its members can also perform thework economically and efficiently.In view of the foregoing considerations, we areconvinced that the factors of economy and efficiencyof operations weigh in favor of awarding the work toemployees represented by the Millwrights.CONCLUSIONUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that employees who are represented by theMillwrights are entitled to perform the work indispute. We reach this conclusion relying on the factsthat such assignment is consistent with the Employ-er's preference, past practice, current collective-bar-gaining agreement with the Millwrights, and theresultant efficiency and economy of its operations.In making this determination, we are awarding thework in question to employees who are representedby Millwrights, but not to that Union or its members.The present determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Power Generation Service Divi-sion-Westinghouse Electric Corporation, who arerepresented by Carpenters District Council of Kan-sas City and Vicinity, and Millwrights Local 1529,affiliated with the United Brotherhood of Carpentersand Joiners of America, AFL-CIO, are entitled toperform the work of pipe welding steam chests,throttle valves, general piping around turbines, cross-over pipes, and flanges, and related work for theturbine generator inspection at the Missouri PublicService Company's Sibley Electric Power GenerationPlant located near Buckner, Missouri.2. Pipe Fitters Association Local No. 533 of theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO, is not entitledby means proscribed by Section 8(b)(4)(D) of the Actto force or require Power Generation Service Divi-sion-Westinghouse Electric Corporation to assignthe disputed work to employees represented by thatlabor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Pipe Fitters Associa-tion Local No. 533 of the United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada, AFL-CIO, shall notify the Regional Direc-tor for Region 17, in writing, whether or not it willrefrain from forcing or requiring the Employer, bymeans proscribed by Section 8(bX4XD) of the Act, toassign the disputed work in a manner inconsistentwith the above determination.386